The Good One, Inc 3540 West Sahara Ave Las Vegas, NV 89102 (818) 807-6040 FINANCIAL CONSULTING SERVICES AGREEMENT This Financial Consulting Services Agreement (the “Agreement”) is entered this 18th day of January, 2007 by and between The Good One, Inc. (“Consultant”), a Nevada corporation, and Green Energy Live, Inc. a Nevada corporation, with reference to the following: Preliminary Statement A.The Client desires to be assured of the association and services of the Consultant in order to avail itself of the Consultant’s experience, skills, abilities, knowledge, and background to facilitate long range strategic planning, and to advise the Client in business and/or financial matters and is therefore willing to engage the Consultant upon the terms and conditions set forth herein. Consultant desires to be assured, and Client desires to assure Consultant, that, if Consultant associates with Client and allocates its resources necessary to provide Client with its services as Client requires and expects, Consultant will be paid the consideration described herein and said consideration will be nonrefundable, regardless of the circumstances. B.The Consultant agrees to be engaged and retained by the Client and upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Engagement.
